Citation Nr: 1616558	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  14-38 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable disability rating prior to November 24, 2015, and in excess of 30 percent thereafter, for service-connected dermatitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1960 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction of the claim is presently with the RO in New York.

The Veteran's claim was last before the Board in August 2015 and was remanded for additional evidentiary development.  However, for the reasons noted below, another remand is required before the Board can adjudicate the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected dermatitis sometimes increases in severity, covering 10-15 percent of his exposed skin.  See Notice of disagreement, June 2013.  Review of the Veteran's VA treatment records shows that, during an August 2014 evaluation at the VA dermatology clinic, a rash was noted to be on his scalp, face and bilateral forearms; the clinician noted that the condition "comes and goes."

In November 2015, the Veteran was afforded a VA dermatology examination in order to determine the severity, frequency and duration of his dermatitis.  The VA examiner was instructed that if the Veteran was not experiencing an outbreak at the time of the examination, then the examiner should, to the extent possible, opine as to the percentage of the entire body and the percentage of exposed areas that could be affected during an eruption or exacerbation of the Veteran's service-connected dermatitis, as well as provide comment on the frequency and duration of the outbreaks.

The November 2015 VA examination report noted that the Veteran currently had an eruption on his face that was kind of an erythema and a little bit of a scale on the scalp.  On his forearms and on his legs, the Veteran was noted to have very dry skin with some areas of crusty, linear excoriations.  The VA examiner stated this was all compatible with asteatotic eczema and seborrheic dermatitis.  

The VA examiner stated that the Veteran's condition was presently moderate in nature but at times it can become severe.  The report noted that the percent of exposed area with the face, neck and hands would be 10 percent, and the total body would be 30 percent.  However, the VA examiner did not specifically state whether the percentages of the area affected by the Veteran's skin conditions were based on the Veteran's moderate eruption at the time of his examination, or whether the percentages were what the Veteran experienced during a severe eruption or exacerbation of the Veteran's service-connected dermatitis.

On remand, the Veteran's claims file should be returned to the November 2015 VA examiner for supplemental comment that addresses how much of the Veteran's skin is affected during a severe exacerbation of his service-connected dermatitis.  The VA examiner is also asked to address the severity, frequency and duration of his dermatitis during the period prior to November 24, 2015.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran that are dated since August 2015.

2.  Return the claims file to the examiner who conducted the Veteran's November 2015 VA dermatology examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment on the severity, frequency and duration of his dermatitis.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  Any indicated evaluations, studies, and tests should be conducted.  If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following questions:

(a)  The examiner should, to the extent possible, opine as to the percentage of the entire body and the percentage of exposed areas that could have been affected during an eruption or exacerbation of the Veteran's service-connected dermatitis during the appeal period prior to November 24, 2015, and also to comment on the frequency and duration of the outbreaks.

(b)  The examiner should clarify whether the 10 percent of exposed area with the face, neck and hands and the 30 percent of the total body affected by the Veteran's service-connected disability noted in the November 2015 VA examination report was due to the Veteran's moderate eruption during the examination, or whether the percentages cited were what the Veteran experiences during a severe exacerbation of his condition.

(c)  If the percentages cited were due to the Veteran's present state at the time of his VA examination, the examiner is asked, to the extent possible, to opine as to the percentage of the entire body and the percentage of exposed areas affected during a severe eruption or exacerbation, as well as comment on the frequency and duration of the outbreaks.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.










The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




